IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,562-02


                          EX PARTE RICHARD DOTSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 11-2825-B IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


     Per curiam. KELLER, P.J. filed a dissenting opinion joined by Y EARY, KEEL, and
SLAUGHTER, JJ. SLAUGHTER, J. filed a dissenting opinion joined by Y EARY, J.

                                            OPINION

        Applicant was convicted of possession of a controlled substance and sentenced to eighteen

years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Dotson v. State, No.

14-09-00213-CR (Tex. App.—Houston [14th Dist.] April 27, 2010)(not designated for publication).

He filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX. CODE CRIM. PROC. art. 11.07.

        Applicant contends that appellate counsel was ineffective because she failed to raise an

illegal sentence claim based on the improper use of enhancements. Based on the record, the trial

court has determined that appellate counsel’s performance was deficient and that Applicant was
                                                                                                     2

prejudiced.

       Relief is granted. Smith v. Robbins, 528 U.S. 259 (2000); Ex parte Miller, 330 S.W.3d 610

(Tex. Crim. App. 2009). Applicant may file an out-of-time appeal of his conviction in cause number

1192825 from the 177th District Court of Harris County. Within ten days from the date of this

Court’s mandate, the trial court shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

on direct appeal. Should Applicant decide to appeal, he must file a written notice of appeal in the

trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 16, 2022
Publish